ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
— Possessed of a search warrant, officers searched the dwelling of the appellant and his wife, and seized three half-gallon jars of whisky. The wife of the appellant, upon the arrival of the officers, poured some whisky from another half-gallon -jar. This testimony was not controverted, but its accuracy was verified by the testimony of both the appellant and his wife. The defense interposed was that the whisky was possessed for use for medicinal purposes by the appellant’s wife; that he purchased it and that she was using it for the purpose stated. It was shown that a doctor (who was not qualified to prescribe whisky), had told the appellant that stimulants would be good for his wife and recommended the use of whisky. From the arresting officers there was also testimony that at the home of the appellant and about sixty feet from his house there was a ten-gallon keg of mash. There was also mash in the kitchen, and mash on the bank of a creek in the appellant’s pasture about a quarter of a mile from his house. In the same locality there was, according to the officers, a complete still. One of the officers said that they found two stills — one was fully equipped and the other was not. These stills were in the same enclosure as the appellant’s dwelling and about a quarter of a mile from his house.
The testimony of the appellant was to the effect that neither of the kegs described by the officers contained mash, but one of them contained syrup and the other contained chops for chicken feed. Appellant disclaimed any connection with the stills found in the pasture, which was in the enclosure with the appellant’s farm. It is understood from the record that the land on which the appellant farmed belonged to Hunt; that appellant cultivated 100 acres, and that the pasture was used in common by the appellant and Hunt.
In Bills of Exception Nos. 2, 3, 4, and 7, the reception of the testimony given by the officers touching the stills and their location is criticised upon the ground that the declaration by the officer that he found a “complete still” offended against the rules of evidence excluding opinion testimony and that the statement that the still was found upon the “premises” of the appellant was likewise improper, it being an opinion or conclusion of law. Whether the still was complete is not shown to have been a question requiring the knowledge of an expert; nor was the reception of the declaration of the officer opposed upon the ground that he was not an expert. Neither was it shown that the officer was not fully qualified to give the opinion that the still was complete. The use of the word “premises” is regarded as quite appropriate, and is violative of *102no rule of evidence. Carroll v. State, 107 Texas Crim. Rep., 236, 296 S. W., 543; 6 Words and Phrases, Third Series, p. 44.
From Bill No. 5 it appears that the appellant’s character witness Johnson, after having stated that the general reputation of the appellant in the community on the 16th of May, 1930, and prior thereto- was good for peace and quietude, was asked on cross-examination by the district attorney if he had ever heard the defendant’s reputation being questioned since the date mentioned (which was the date of the offense). This was abandoned and no answer was demanded nor given. Further, in the cross-examination, the district attorney asked the witness if he had heard that the appellant had been indicted for violating the liquor law prior to the date of the alleged offense, to which the witness replied that “it was since and further testified that he had not heard it before the defendant was arrested but since he was arrestd.” The court instructed the jury that they should not consider any testimony of the witness as to what he had heard concerning the defendant since the date of his arrest. In the case on trial, appellant contends that there was error which was incurable. The matter was discussed on the original hearing.
A similar transaction is made the subject of complaint in Bill of Exception No. 9.
The reputation of the appellant for pe'ace and quietude and as a law-abiding citizen subsequent to the date of the alleged offense was not a proper subject of inquiry by the state. It is believed, however, that as the matter is presented in the bills mentioned, the treatment of the subject in the original opinion is correct. It may be added, however, that it affirmatively appears from the statement of facts that the witness Osbourne testified to his acquaintance with the general reputation of the appellant as a peaceable, law-abiding citizen prior to the 15th of May, 1930, and that it was good. On cross-examination, he said that he could not say that he had heard of an indictment against the appellant prior to the date of the present indictment. He said, “I did not and do not know anything about that.” On redirect examination by the appellant’s counsel, the witness said: “The only thing I have heard about it was since the alleged occurrence.” On re-cross-examination he said that he had not heard anything about the man’s reputation before he was arrested in this case. On re-direct examination the witness said that “prior to the time of this alleged offense, I never did hear anybody question his reputation at all.”
It seems perfectly clear from the record that it was not the desire nor effort of the state to make the present prosecution the basis of attack upon the good reputation of the accused. The trial court appears to have been careful to prevent the jury from getting the idea that the present indictment or any opinion formed by reason thereof could be considered by them as discrediting the reputation of the accused as a peaceable, law-*103abiding citizen. We are of the opinion that there is presented by the record, no weakness in the testimony, ruling of the trial court, remark of counsel or other matter prejudicing the right of the accused to a fair trial, nor which would warrant the court in ordering a reversel of the judgment.
The motion is overruled.

Overruled.